             Case 1:21-cr-00124-CKK Document 1 Filed 02/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                                    Case No.
        v.

 FREDERICK SILVERS

        Defendant.

                                         INFORMATION

                                             COUNT ONE

       Between on or about July 1, 2016, and continuing through on or about June 30, 2018,

within the District of Columbia and elsewhere, the defendant, FREDERICK SILVERS, did

directly, and indirectly, corruptly give, offer and promise a thing of value to a public official, with

the intent to induce the public official to do an act and omit to do an act in violation of her lawful,

official duty; that is, Silvers gave money to District of Columbia public official Dawne Dorsey so

that Dorsey would provide Silvers with un-redacted Tenant Opportunity to Purchase Act offer of

sale notices in violation of her lawful, official duty to keep such information confidential.

         (Bribery, in violation of Title 18, United States Code, Section 201(b)(1)(C))


                                                       Respectfully submitted,

                                                       MICHAEL SHERWIN
                                                       Acting United States Attorney
                                                       D.C. Bar No. 4444188

                                       By:             /s/Elizabeth Aloi
                                                       ELIZABETH ALOI
                                                       Assistant United States Attorney
                                                       NY Bar No. 4457651
                                                       United States Attorney’s Office for the
                                                           District of Columbia
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20001
